RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 1/4/2021 have been received. In the response filed on 1/4/2021, claims 1, 8, and 16 were amended. 
Claims 1-5, 7-14, and 16-20 are pending. Claims 6 and 15 are canceled. Claims 1-5, 7-14, and 16-20 are rejected. 

Domestic Benefit
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 61/476224, 15/339818, 14/845079, 14/823352, 14/182094, 13/652393, and 13/448358 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Application serial number 61/476224 does not disclose the following features of an animal feed product: an inner component; an outer component surrounding the inner 
Application serial number 61/476224 does not disclose the following features of an animal feed product comprising a pelletized dried distiller grain and a self-lubricating layer comprising an oily component; wherein the pelletized dried distiller grain has a moisture content of ≤ 15 wt. %, a protein content within 5 percent of a protein content by weight of loose granular dried distiller grain, and a fat content within 5 percent of a fat content by weight of the loose granular dried distiller grain. 
Application serial numbers 15/339818, 14/845079, 14/823352, 14/182094, 13/652393, and 13/448358 do not disclose the following features of an animal feed product: an inner component; an outer component surrounding the inner component; inner and outer component hardnesses; the claimed concurrent process of forming the inner and outer components; and a self-lubricating product layer comprising an oily component. 
Application serial numbers 15/339818, 14/845079, 14/823352, 14/182094, 13/652393, and 13/448358 do not disclose the following features of an animal feed product comprising a pelletized dried distiller grain and a self-lubricating layer comprising an oily component; wherein the pelletized dried distiller grain has a moisture content of ≤ 15 wt. %, a protein content within 5 percent of a protein content by weight of loose granular dried distiller grain, and a fat content within 5 percent of a fat content by weight of the loose granular dried distiller grain. 
Since Application serial numbers 61/476224, 15/339818, 14/845079, 14/823352, 14/182094, 13/652393, and 13/448358 do not provide support for the presently claimed product, the present application is not entitled to domestic benefit. Therefore, the effective filing date of the subject matter of claims 1-20 is the filing date of the present application, i.e., 4/6/2018. 

Change Benefit Claim to Continuation-in-Part
Applicant is required to change the benefit claim from continuation to continuation-in-part. 

A continuation or divisional application cannot include new matter. The disclosure of a continuation application must be the same as the disclosure of the prior-filed application; i.e., the continuation must not include anything which would constitute new matter if inserted in the original application. A continuation-in-part application may include matter not disclosed in the prior-filed application. MPEP 211.05 I B.  
Under 35 U.S.C. 120, a claim in a U.S. application is entitled to the benefit of the filing date of an earlier filed U.S. application if the subject matter of the claim is disclosed in the manner provided by 35 U.S.C. 112(a). A claim in a subsequently filed application that relies on a combination of prior applications may not be entitled to the benefit of an earlier filing date under 35 U.S.C. 120 since 35 U.S.C. 120 requires that the earlier filed application contain a disclosure which complies with 35 U.S.C. 112(a) except for the best mode requirement for each claim in the subsequently filed application. MPEP 211.05 I B.  
Applicant is required to change the benefit claim from continuation to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
The parent applications (Application serial numbers 15/339818, 14/845079, 14/823352, 14/182094, 13/652393, and 13/448358) do not disclose the following features of an animal feed product: an inner component; an outer component surrounding the inner component; the claimed concurrent process of forming the inner and outer components; and a self-lubricating product layer comprising an oily component. 
The parent applications (Application serial numbers 15/339818, 14/845079, 14/823352, 14/182094, 13/652393, and 13/448358) do not disclose the following features of an animal feed product comprising a pelletized dried distiller grain and a self-lubricating layer comprising an oily component; wherein the pelletized dried distiller grain has a moisture content of ≤ 15 wt. %, a protein content within 5 percent of a protein content by weight of loose granular dried distiller grain, and a fat content within 5 percent of a fat content by weight of the loose granular dried distiller grain. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). No new matter may be added. Correction of the following is required:
The description portion of the specification does not disclose the outer component is formed concurrently with the compression of the dried distiller grains through the die.  
The description portion of the specification does not disclose a protein content of the compact body is within 5 percent of a protein content by weight of the loose granular dried distiller grain, without addition of any nutritional supplements. 
The description portion of the specification does not disclose a fat content of the compact body is within 5 percent of a fat content by weight of the loose granular dried distiller grain, without addition of any binders or fillers.
The description portion of the specification does not disclose a protein content of the compact body is approximately the same as the protein content by weight of the loose granular dried distiller grain, without addition of any nutritional supplements. 
The description portion of the specification does not disclose a fat content of the compact body is approximately the same as the fat content by weight of the loose granular dried distiller grain, without addition of any binders or fillers.
The description portion of the specification does not disclose a protein content of the pelletized grain product (or a dense compact dried distiller’s grain product) is within 5 percent of a protein content by weight of the loose granular dried distiller grain, without addition of any nutritional supplements. 
The description portion of the specification does not disclose a fat content of the pelletized grain product (or a dense compact dried distiller’s grain product) is within 5 percent of a fat content by weight of the loose granular dried distiller grain, without addition of any binders or fillers.
The description portion of the specification does not disclose a protein content of pelletized grain product (or a dense compact dried distiller’s grain product) is approximately the same as the protein content by weight of the loose granular dried distiller grain, without addition of any nutritional supplements. 

The description portion of the specification does not disclose the pelletized grain product has a size of ¾ inch in diameter. 

Withdrawn Rejections
The rejections, made of record in the office action mailed on 4/1/2020, that are not repeated have been withdrawn due to applicant’s amendment filed on 1/4/2021.

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(a)/ pre-AIA  35 U.S.C. 112, first paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The specification discloses the product has high shipping durability (para 010, 035) and the disclosed process of making the product “results in a more durable final product” (para 043). The specification discloses the compression enclosure can be designed to provide extruder pressure and transverse die force “to obtain a desired outer surface durability of the final product” (para 043). 
The specification does not disclose “desired outer surface durability of the final product” is durability such that the “final product does not crumble, break, or split during transport or when subject to repeated stress during handling”. In other words, the specification does not clearly link durability to not crumbling, breaking, or splitting during transport. The specification does not clearly link durability to not crumbling, breaking, or splitting when subject to repeated stress during handling. 
The specification does not disclose predetermining durability of the outer wall such that the structure of the final product does not crumble, break, or split during transport or when subject to repeated stress during handling. 
Therefore, the phrase “(ii) the outer wall, which surrounds the inner component, having a predetermined durability such that the structure of the final product does not crumble, break, or split during transport or when subject to repeated stress during handling” represents new matter. 
The new matter must be deleted from the claims. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:


Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, and 16 are indefinite because it is not clear how many layers are present in the animal feed product. The claims recite an inner component, and outer component, and a self-lubricating produced layer. Note that claims 8 and 16 recite inner and outer components in the “self-lubricating produced layer” phrase. It is not clear whether the self-lubricating produced layer is the outer component or whether the self-lubricating produced layer surrounds the outer component to form a third layer/component. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meier, US 2009/0071066 A1; as evidenced by Kor et al., US 2008/0274235 A1. 

Claims 1-5 and 7
Claim Interpretation

It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113.
In the present case, the process limitations imply an animal feed product having a compact body comprising an inner component, wherein the inner component comprises distiller grains; an outer component surrounding the inner component; and a self-lubricating layer comprising an oily component. 

Rejections
Regarding claim 1: Meier discloses a product that is a pellet comprising Dried Distiller's Grain wherein the pellet is formed through mechanical compression (para 0011). 
Meier discloses the product may be animal feed (para 0031, 0064). Meier discloses the product may be made from distiller’s grains wherein the distiller’s grains 

Inner component; outer component; a self-lubricating produced layer formed by separating an oily component naturally occurring in the dried distiller grains from water naturally occurring in the dried distiller grain such that only the oily component flows from the inner component through an outer wall of the outer component to create a lubricant layer that provides lubrication and reduces friction over the outer wall
In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. MPEP 2144.01.
Meier implies the animal feed product comprises inner and outer components because the product has a “relatively soft core” (para 0064). In other words, the core and the surface represent two components of the product. The outer component is harder because the inner component is “relatively” soft.
With respect to the self-lubricating produced layer: Meier discloses the product is formed in an extruder pellet mill (para 0032). Meier discloses the pelletizer applies pressure to the grain to increase the density of the product (para 0033). Meier discloses the pelletizer forms the product into pellets (para 0034). Meier discloses the extruded material passes through a die at the end of the pelletizer/extruder (para 0048). 
While Meier does not expressly disclose the grains produce a self-lubricating produced layer during the process of making the pellet, one having ordinary skill in the art at the time the invention was filed would expect the grains produce a self-lubricating produced layer because Meier discloses the claimed material (distiller’s grains) are subjected to pressure and formed into animal feed pellets. 

A structure of compressed material free of additives that remains stable and cohesive after ejection from the extruder even though the final product contains some moisture (ln. 17)
The transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03. In the present 
Meier does not require any nutritional ingredient other than that which is in distiller’s grain. As such, Meier is encompassed within the breadth of the claimed “compressed body comprising” and the phrase “compressed material free of additives”. 
Even though the final product contains some moisture (ln. 18-19)
Meier discloses a final product moisture content in the range between 3-40% water by weight (para 0040). A final product moisture content in the range between 3-40% is encompassed within the recited “some moisture”. 

Properties
Claim 1 recites the following list of final product properties: (i) to have a structure of compressed material free of additives that remains stable and cohesive after ejection from the extruder even though the final product contains some moisture, (ii) the outer wall, which surrounds the inner component, having a predetermined durability such that the structure of the final product does not crumble, break, or split during transport or when subject to repeated stress during handling, and (iii) dense compact properties imparted within the final product by transverse compression as the dried distiller grains advanced through the die to form the predetermined durable outer wall that provides strength to the structure of the final product and prevents damage to the final product when the final product is subjected to the repeated stress.
Meier does not expressly recognize the recited properties are present. 
However, one having ordinary skill in the art at the time of invention would expect the properties to be present for the following reasons:
Meier discloses the extent of the claimed composition. Meier discloses forming a DDG pellet via mechanical compression (para 0011). Note the difference between the input distiller’s grain in the claimed process and the input distiller’s grain in the prior art process is moisture content. The present process limitation recites extruding loose granular dried distillers grain (claim 1, ln. 5-6). Meier discloses extruding wet distiller’s grain (para 0031). As 
Meier discloses a final product moisture content in the range between 3-40% water by weight (para 0040). A final product moisture content in the range between 3-40% is encompassed within the recited “some moisture”.
Meier discloses the outer component is harder than the inner component (para 0063). 
Meier discloses the product has increased density (para 0033).
Meier discloses forming a DDG pellet via mechanical compression (para 0011).
Meier discloses the product is formed in an extruder pellet mill (para 0032). Meier discloses the pelletizer applies pressure to the grain to increase the density of the product (para 0033). Meier discloses the pelletizer forms the product into pellets (para 0034). Meier discloses the extruded material passes through a die at the end of the pelletizer/extruder (para 0048). 
Meier discloses the product remains substantially intact throughout stresses that normally occur from the time the pellets are expelled from the pelletizer until they are consumed by the animal. Meier discloses the product has Pellet Durability Index (PDI, para 0060-0063) in excess of 97%, (p. 7, Table 3). Pellet Durability Index is a test “designed to replicate the amount of breakage that normally occurs from the time the pellets are expelled from the pelletizer until they are consumed by the animal” (para 0060). 

Regarding claim 2: Meier discloses a final product moisture content in the range between 3-40% water by weight (para 0040). Meier discloses exemplary products having moisture content in the range of between 10 and 15 % by weight (para 0050) and 12.99% (para 0053). 
With respect to the fat and protein content: The claim is interpreted as an animal feed body having a protein and fat content of greater than 0%. Meier discloses protein contents of 29.34%, 29.37%, 29.81%, 30.88%, 30.31%, and 30.38 % on a dry matter basis (p. 6, Table 2). Meier discloses fat contents of 12.95%, 11.96%, 12.02%, 12.06%, 
Additionally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. MPEP 2144.05 II. 
In the present case, the prior art suggests the conventional nature of an animal food body comprising protein and fat. The prior art suggests the conventional nature of animal food body comprising distiller’s grain, protein, and fat.  As such, the claimed protein and fat content represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. Therefore, it is not such an invention as will sustain a patent. 
Regarding claim 3: Meier discloses a final product moisture content in the range between 3-40% water by weight (para 0040). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Furthermore, Meier discloses exemplary products having moisture content in the range of between 10 and 15 % by weight (para 0050) and 12.99% (para 0053). 
Regarding claims 4 and 5: The claims are interpreted as an animal feed body having a protein and fat content of greater than 0%. Meier discloses protein contents of 29.34%, 29.37%, 29.81%, 30.88%, 30.31%, and 30.38 % on a dry matter basis (p. 6, 
Finally the discussion of MPEP 2144.05 II applies here as above. In the present case, the prior art suggests the conventional nature of an animal food body comprising protein and fat. The prior art suggests the conventional nature of animal food body comprising distiller’s grain, protein, and fat.  As such, the claimed protein and fat content represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. Therefore, it is not such an invention as will sustain a patent. 
Regarding claim 7: The phrase wherein “the die has a circular die orifice” defines the apparatus used in the process of making the claimed product. Therefore, claim 7 is a product by process claim. As discussed above, it is the patentability of the product claimed and not of the recited process steps which must be established. MPEP 2113. The features of the apparatus used to make the claimed product fail to define the claimed product. In the present case, the process limitation suggests a product having a circular shape. 
Meier discloses the product may have the shape of “briquettes, rods, wafers, or any other shape” (para 0031). 
Meier does not disclose the cross sectional shape of the product. 
However, it would have been obvious to one having ordinary skill in the art to make the animal food have a circular shape because it has been held that changes in shape are prima facie obvious. MPEP 2144.04 IV B.

Claims 8-14
Claim Interpretation

The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”
In the present case, the specification and claims do not provide a clear indication in of what the basic and novel characteristics actually are. Therefore, “consisting essentially of” will be construed as equivalent to “comprising”. 
In claim 8, the phrases “the dried distiller grain consists essentially of loose granular dried distiller grains which have been extruded in an extruder having one or more rotating screws to force the dried distiller grains through a die under heat and pressure, and thereafter through a compression refrigeration system so that the moisture content of the pelletized dried distiller grain is less than or equal to approximately 15 percent by weight, the protein content of the pelletized dried distiller grain is within 5 percent of a protein content by weight of the loose granular dried distiller grain, without the addition of any nutritional supplements, the fat content of the pelletized dried distiller grain is within 5 percent of a fat content by weight of the loose granular dried distiller grain, without the addition of any binders or fillers”; and “formed by separating an oily component naturally occurring in the dried distiller grains from water naturally occurring in the dried distiller grain such that only the oily component flows from the inner component through an outer wall of the outer component to create a lubricant layer that provides lubrication and reduces friction over the outer wall of the compact body;” are process limitations in the product claim. Therefore, the claim is a product-by-process claim. 

In the present case, the process limitations imply an animal feed product comprising a dried distiller grain; an inner component; an outer component surrounding the inner component; a moisture content; a protein content; a fat content; a self-lubricating layer comprising an oily component; wherein the dried distiller grain has a moisture content of ≤ 15 wt. %, a protein content, and a fat content. 

Rejection
Regarding claim 8: Meier discloses a product that is a pellet comprising Dried Distiller's Grain wherein the pellet is formed through mechanical compression (para 0011). 
Meier discloses the product may be animal feed (para 0031, 0064). Meier discloses the product may be made from distiller’s grains wherein the distiller’s grains may be distiller’s dried grains with solubles (abstract, para 0011, para 0046) and distiller’s wet grains (DWG, para 0032). 
Dried distiller grain 
Meier discloses a distillers grain pellet (para 0031). 
With respect to the moisture content of less than or equal to 15 wt. %: Meier discloses a final product moisture content in the range between 3-40% water by weight (para 0040). Overlapping ranges establish prima facie obviousness. MPEP 2144.05. Furthermore, Meier discloses exemplary products having moisture content in the range of between 10 and 15 % by weight (para 0050) and 12.99% (para 0053). 
With respect to the fat and protein contents: The claim is interpreted as an animal feed body having a protein and fat content of greater than 0%. Meier discloses protein contents of 29.34%, 29.37%, 29.81%, 30.88%, 30.31%, and 30.38 % on a dry matter basis (p. 6, Table 2). Meier discloses fat contents of 12.95%, 11.96%, 12.02%, 12.06%, 11.45%, and 11.71% on a dry matter basis (p. 6, Table 2). Furthermore, Meier does not 
Finally the discussion of MPEP 2144.05 II applies here as above. In the present case, the prior art suggests the conventional nature of an animal food body comprising protein and fat. The prior art suggests the conventional nature of animal food body comprising distiller’s grain, protein, and fat.  As such, the claimed protein and fat content represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. Therefore, it is not such an invention as will sustain a patent. 

An inner component; an outer component surrounding the inner component; and a self-lubricating produced layer formed by separating an oily component naturally occurring in the dried distiller grains from water naturally occurring in the dried distiller grain such that only the oily component flows from the inner component through an outer wall of the outer component to create a lubricant layer that provides lubrication and reduces friction over the outer wall of the compact body
In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. MPEP 2144.01.
Meier implies the animal feed product comprises inner and outer components because the product has a “relatively soft core” (para 0064). In other words, the core and the surface represent two components of the product. The outer component is harder because the inner component is “relatively” soft.
With respect to the self-lubricating produced layer: Meier discloses the product is formed in an extruder pellet mill (para 0032). Meier discloses the pelletizer applies pressure to the grain to increase the density of the product (para 0033). Meier discloses the pelletizer forms the product into pellets (para 0034). Meier discloses the extruded material passes through a die at the end of the pelletizer/extruder (para 0048). 


A structure of compressed material free of additives that remains stable and cohesive after ejection from the extruder even though the final product contains some moisture (ln. 17)
As discussed above, “consisting essentially of” will be construed as equivalent to “comprising”. The transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03. In the present case, the claim recites “a compact body comprising”. As such, the claim does not exclude additional, unrecited elements. 
Meier does not require any nutritional ingredient other than that which is in distiller’s grain. As such, Meier is encompassed within the breadth of the claimed “animal feed product consisting essentially of dried distiller grain, the dried distiller grain comprising” (claim 8, ln. 1-2) and the phrase “compressed material free of additives” (ln. 27). 
Even though the final product contains some moisture (ln. 28)
Meier discloses a final product moisture content in the range between 3-40% water by weight (para 0040). A final product moisture content in the range between 3-40% is encompassed within the recited “some moisture”. 

Properties
Claim 8 recites the following list of final product properties: (i) to have a structure of compressed material free of additives that remains stable and cohesive after ejection from the extruder even though the final product contains some moisture, (ii) the outer wall, which surrounds the inner component, having a predetermined durability such that the structure of the final product does not crumble, break, or split during transport or when subject to repeated stress during handling, and (iii) dense compact properties 
Meier does not expressly recognize the recited properties are present. 
However, one having ordinary skill in the art at the time of invention would expect the properties to be present for the following reasons:
Meier discloses the extent of the claimed composition. Meier discloses forming a DDG pellet via mechanical compression (para 0011). Note the difference between the input distiller’s grain in the claimed process and the input distiller’s grain in the prior art process is moisture content. The present process limitation recites extruding loose granular dried distillers grain (claim 1, ln. 5-6). Meier discloses extruding wet distiller’s grain (para 0031). As evidenced by Kor, dried distillers grain is the product obtained after removing at least a portion of the liquid material from wet distillers grain (para 0027). 
Meier discloses a final product moisture content in the range between 3-40% water by weight (para 0040). A final product moisture content in the range between 3-40% is encompassed within the recited “some moisture”.
Meier discloses the outer component is harder than the inner component (para 0063). 
Meier discloses the product has increased density (para 0033).
Meier discloses forming a DDG pellet via mechanical compression (para 0011).
Meier discloses the product is formed in an extruder pellet mill (para 0032). Meier discloses the pelletizer applies pressure to the grain to increase the density of the product (para 0033). Meier discloses the pelletizer forms the product into pellets (para 0034). Meier discloses the extruded material passes through a die at the end of the pelletizer/extruder (para 0048). 
Meier discloses the product remains substantially intact throughout stresses that normally occur from the time the pellets are expelled from the pelletizer until they are consumed by the animal. Meier discloses the product has Pellet 

Regarding claim 9: The phrase wherein “the die has a circular die orifice” defines the apparatus used in the process of making the claimed product. Therefore, claim 9 is a product by process claim. As discussed above, it is the patentability of the product claimed and not of the recited process steps which must be established. MPEP 2113. The features of the apparatus used to make the claimed product fail to define the claimed product. In the present case, the process limitation suggests a product having a circular shape. 
Meier discloses the product may have the shape of “briquettes, rods, wafers, or any other shape” (para 0031). 
Meier does not disclose the cross sectional shape of the product. 
However, it would have been obvious to one having ordinary skill in the art to make the animal food have a circular shape because it has been held that changes in shape are prima facie obvious. MPEP 2144.04 IV B.
Regarding claim 10: Meier discloses the shape and dimensions of the most beneficial agglomerated particle will depend on several factors, including the desired use for the end product (para 0031). Meier does not disclose the product has a diameter of about 0.75 inches. However, it would have been obvious to one having ordinary skill in the art to make the animal food have a diameter of about 0.75” because it has been held that changes in size are prima facie obvious. MPEP 2144.04 IV A.
Regarding claim 11: The phrase “wherein the pressure applied during extrusion through the die is greater than approximately 2,000 psi” is a process limitation in the product claim. As discussed above, it is the patentability of the product claimed and not of the recited process steps which must be established. The discussion of product by process claims applies here as above. Claim 11 does not imply a structure or composition that is different than the structure or composition of the product recited in 
Regarding claim 12: Meier discloses a pelletized grain moisture content in the range between 3-40% water by weight (para 0040). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Furthermore, Meier discloses exemplary products having moisture content in the range of between 10 and 15 % by weight (para 0050) and 12.99% (para 0053). 
Regarding claims 13 and 14: The claims are interpreted as an animal feed body having a protein and fat content of greater than 0%. Meier discloses protein contents of 29.34%, 29.37%, 29.81%, 30.88%, 30.31%, and 30.38 % on a dry matter basis (p. 6, Table 2). Meier discloses fat contents of 12.95%, 11.96%, 12.02%, 12.06%, 11.45%, and 11.71% on a dry matter basis (p. 6, Table 2). Furthermore, Meier does not require any nutritional ingredient other than that which is in distiller’s grain. In other words, Meier discloses a product made from distiller’s grain. Meier’s product contains that which is present in the distiller’s grain (e.g., fat and protein). As such, the prior art is encompassed within the breadth of the claimed product. 
Finally the discussion of MPEP 2144.05 II applies here as above. In the present case, the prior art suggests the conventional nature of an animal food body comprising protein and fat. The prior art suggests the conventional nature of animal food body comprising distiller’s grain, protein, and fat.  As such, the claimed protein and fat content represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. Therefore, it is not such an invention as will sustain a patent. 

Claims 16-20
Claim 16 
Claim Interpretation
Claim 16 recites the phrases an “animal feed product consisting essentially of a dense compact dried distiller grain, the dense compact dried distiller grain comprising” 
The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”
In the present case, the specification and claims do not provide a clear indication in of what the basic and novel characteristics actually are. Therefore, “consisting essentially of” will be construed as equivalent to “comprising”. 
In claim 16, the phrases “the dense compact dried distiller grain consists essentially of loose granular dried distiller grains which have been extruded in an extruder having one or more rotating screws to force the dried distiller grains through a die under heat and pressure, and thereafter through a compression refrigeration system, so that the moisture content of the dense compact dried distiller grain is less than or equal to approximately 15 percent by weight, the protein content of the dense compact dried distiller grain is within 5 percent of a protein content by weight of the loose granular dried distiller grain, the addition of any nutritional supplements, the fat content of the dense compact dried distiller grain is within 5 percent of a fat content by weight of the loose granular dried distiller grain, without the addition of any binders or fillers”; and “formed by separating an oily component naturally occurring in the dried distiller grains from water naturally occurring in the dried distiller grain such that only the oily component flows from the inner component through an outer wall of the outer component to create a lubricant layer” are process limitations in the product claim. Therefore, the claim is a product-by-process claim. 
As discussed above, the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113.

The phrase the “protein content of the dense compact dried distiller grain is within 5 percent of a protein content by weight of the loose granular dried distiller grain, the addition of any nutritional supplements” is interpreted as permitting the optional addition of additives. 
Rejection
Regarding claim 16: Meier discloses the product may be animal feed (para 0031, 0064). Meier discloses the product may be made from distiller’s grains wherein the distiller’s grains may be distiller’s dried grains with solubles (abstract, para 0011, para 0046) and distiller’s wet grains (DWG, para 0032). 

Dense compact dried distiller grain 
Meier discloses a distillers grain pellet (para 0031). 
With respect to the moisture content of less than or equal to 15 wt. %: Meier discloses a final product moisture content in the range between 3-40% water by weight (para 0040). Overlapping ranges establish prima facie obviousness. MPEP 2144.05. Furthermore, Meier discloses exemplary products having moisture content in the range of between 10 and 15 % by weight (para 0050) and 12.99% (para 0053). 
With respect to the fat and protein contents: The claim is interpreted as an animal feed body having a protein and fat content of greater than 0%. Meier discloses protein contents of 29.34%, 29.37%, 29.81%, 30.88%, 30.31%, and 30.38 % on a dry matter basis (p. 6, Table 2). Meier discloses fat contents of 12.95%, 11.96%, 12.02%, 12.06%, 11.45%, and 11.71% on a dry matter basis (p. 6, Table 2). Furthermore, Meier does not require any nutritional ingredient other than that which is in distiller’s grain. In other words, Meier discloses a product made from distiller’s grain. Meier’s product contains that which is present in the distiller’s grain (e.g., fat and protein). As such, the prior art is encompassed within the breadth of the claimed product. 


An inner component; an outer component surrounding the inner component; and a self-lubricating produced layer formed by separating an oily component naturally occurring in the dried distiller grains from water naturally occurring in the dried distiller grain such that only the oily component flows from the inner component through an outer wall of the outer component to create a lubricant layer that provides lubrication and reduces friction over the outer wall of the compact body
In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. MPEP 2144.01.
Meier implies the animal feed product comprises inner and outer components because the product has a “relatively soft core” (para 0064). In other words, the core and the surface represent two components of the product. The outer component is harder because the inner component is “relatively” soft.
With respect to the self-lubricating produced layer: Meier discloses the product is formed in an extruder pellet mill (para 0032). Meier discloses the pelletizer applies pressure to the grain to increase the density of the product (para 0033). Meier discloses the pelletizer forms the product into pellets (para 0034). Meier discloses the extruded material passes through a die at the end of the pelletizer/extruder (para 0048). 
While Meier does not expressly disclose the grains produce a self-lubricating produced layer during the process of making the pellet, one having ordinary skill in the art at the time the invention was filed would expect the grains produce a self-lubricating 

A structure of compressed material free of additives that remains stable and cohesive after ejection from the extruder even though the final product contains some moisture (ln. 27-28)
As discussed above, “consisting essentially of” will be construed as equivalent to “comprising”. The transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03. In the present case, the claim recites “a compact body comprising”. As such, the claim does not exclude additional, unrecited elements. 
Meier does not require any nutritional ingredient other than that which is in distiller’s grain. As such, Meier is encompassed within the breadth of the claimed “animal feed product consisting essentially of a dense compact dried distiller grain, the dense compact dried distiller grain comprising” (claim 16, ln. 1-2) and the phrase “compressed material free of additives” (ln. 28). 
Even though the final product contains some moisture (ln. 29)
Meier discloses a final product moisture content in the range between 3-40% water by weight (para 0040). A final product moisture content in the range between 3-40% is encompassed within the recited “some moisture”.
 
Properties
Claim 16 recites the following list of final product properties: (i) to have a structure of compressed material free of additives that remains stable and cohesive after ejection from the extruder even though the final product contains some moisture, (ii) the outer wall, which surrounds the inner component, having a predetermined durability such that the structure of the final product does not crumble, break, or split during transport or when subject to repeated stress during handling, and (iii) dense compact properties imparted within the final product by transverse compression as the dried distiller grains advanced through the die to form the predetermined durable outer 
Meier does not expressly recognize the recited properties are present. 
However, one having ordinary skill in the art at the time of invention would expect the properties to be present for the following reasons:
Meier discloses the extent of the claimed composition. Meier discloses forming a DDG pellet via mechanical compression (para 0011). Note the difference between the input distiller’s grain in the claimed process and the input distiller’s grain in the prior art process is moisture content. The present process limitation recites extruding loose granular dried distillers grain (claim 1, ln. 5-6). Meier discloses extruding wet distiller’s grain (para 0031). As evidenced by Kor, dried distillers grain is the product obtained after removing at least a portion of the liquid material from wet distillers grain (para 0027). 
Meier discloses a final product moisture content in the range between 3-40% water by weight (para 0040). A final product moisture content in the range between 3-40% is encompassed within the recited “some moisture”.
Meier discloses the outer component is harder than the inner component (para 0063). 
Meier discloses the product has increased density (para 0033).
Meier discloses forming a DDG pellet via mechanical compression (para 0011).
Meier discloses the product is formed in an extruder pellet mill (para 0032). Meier discloses the pelletizer applies pressure to the grain to increase the density of the product (para 0033). Meier discloses the pelletizer forms the product into pellets (para 0034). Meier discloses the extruded material passes through a die at the end of the pelletizer/extruder (para 0048). 
Meier discloses the product remains substantially intact throughout stresses that normally occur from the time the pellets are expelled from the pelletizer until they are consumed by the animal. Meier discloses the product has Pellet Durability Index (PDI, para 0060-0063) in excess of 97%, (p. 7, Table 3). Pellet Durability Index is a test “designed to replicate the amount of breakage 

Regarding claim 17: The phrase “wherein the pressure applied during extrusion through the die is greater than approximately 2,000 psi” is a process limitation in the product claim. As discussed above, it is the patentability of the product claimed and not of the recited process steps which must be established. The discussion of product by process claims applies here as above. Claim 17 does not imply a structure or composition that is different than the structure or composition of the product recited in claim 16. As the prior art suggests the composition and structure of claim 16, the prior art suggests the product of claim 17. 
Regarding claim 18: Meier discloses a pelletized grain moisture content in the range between 3-40% water by weight (para 0040). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Furthermore, Meier discloses exemplary products having moisture content in the range of between 10 and 15 % by weight (para 0050) and 12.99% (para 0053). 
Regarding claims 19 and 20: The claims are interpreted as an animal feed body having a protein and fat content of greater than 0%. Meier discloses protein contents of 29.34%, 29.37%, 29.81%, 30.88%, 30.31%, and 30.38 % on a dry matter basis (p. 6, Table 2). Meier discloses fat contents of 12.95%, 11.96%, 12.02%, 12.06%, 11.45%, and 11.71% on a dry matter basis (p. 6, Table 2). Furthermore, Meier does not require any nutritional ingredient other than that which is in distiller’s grain. In other words, Meier discloses a product made from distiller’s grain. Meier’s product contains that which is present in the distiller’s grain (e.g., fat and protein). As such, the prior art is encompassed within the breadth of the claimed product. 
Finally the discussion of MPEP 2144.05 II applies here as above. In the present case, the prior art suggests the conventional nature of an animal food body comprising protein and fat. The prior art suggests the conventional nature of animal food body comprising distiller’s grain, protein, and fat.  As such, the claimed protein and fat content represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the 

Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meier, US 2009/0071066 A1; in view of Sunvold et al., US 2010/0233756 A1; as evidenced by Kor et al., US 2008/0274235 A1. 
Meier is relied on as above. 
If Meier alone fails to suggest a layer comprising an oily component, then Meier in view of Sunvold renders the layer obvious. 
Meier discloses the product may be used as animal food (para 0044). Meier discloses an animal food product made from corn (para 0028). 
Meier does not expressly disclose a layer comprising an oily component. 
Sunvold is drawn to animal feed (pet food, abstract), which includes animals like horses and cows (para 0026). Sunvold discloses a food comprising an inner component (core, para 0033) comprising a protein source (para 0034). Sunvold discloses protein source or protein ingredient can comprise distillers dried grains, and/or distillers dried grains solubles (para 0034). Sunvold discloses a coating can be applied to the core (para 0039). Sunvold discloses the coating imparts some desired benefit on the nutrition or health of the animal consuming the animal feed or may impart some desired aesthetic or palatability benefit to the animal feed (para 0040). Sunvold discloses the coating may comprise an oily component (corn oil, para 0040). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make an animal feed product having a body, as taught in Meier, wherein the body is coated with a layer comprising an oily component, as taught in Sunvold, to obtain an animal food comprising a body having a layer comprising an oily component. One of ordinary skill in the art at the time the invention was filed would have been motivated to include a layer comprising an oily component to imparts some desired benefit on the nutrition or health of the animal consuming the animal feed or may impart some desired aesthetic or palatability benefit to the animal feed (para 0040). 
. 

Response to Arguments
Remarks filed 10/1/2020
Applicant's arguments filed 10/1/2020 have been fully considered but they are not persuasive. 
Domestic Benefit/Continuation-in-Part
Applicant argues the claimed subject matter is adequately supported in the prior-filed applications (remarks, p. 9-10). Examiner is not persuaded by this argument. Domestic benefit requires the prior filed applications provide written description support for the presently claimed invention. 
The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a). In the present case, the disclosure of the invention in the parent application is not sufficient to comply with the requirements of 35 U.S.C. 112(a). 
An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." MPEP 2163.02. To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." MPEP 2163.02.
A description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112. MPEP 2163 I. A. An applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, 
For the reasons provided above, the prior filed applications do not provide support for the presently presented claims. 
35 USC 112
Applicant makes not substantive arguments concerning the rejections (remarks, p. 10). 
35 USC 103
Applicant argues the prior art fails to disclose a tub (remarks, p. 11-12). Examiner is not persuaded by this argument. The 1/4/2021 claims are not drawn to a tub. 

Remarks filed 1/4/2021
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. 
Applicant argues restriction by original presentation was improper because the office did not request an election restriction (remarks, 10). Examiner is not persuaded by this argument. Restriction by original presentation is based upon constructive election. In the present case, Applicant presented an invention for examination. Applicant received an office action examining the merits of the presented invention.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. See 37 CFR 1.142(b) and MPEP 821.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WALTER A MOORE/Primary Examiner, Art Unit 3619